Title: From James Madison to Thomas Newton, 7 February 1807
From: Madison, James
To: Newton, Thomas



Sir.
Department of State, February 7th. 1807.

The enclosed letter from the Collector of Chester, respecting Edward Herren, containing the most satisfactory proof of his being a Citizen, as well as ample means of confirming it further, if necessary to remove the scruples of Capt. Douglass; it is scarcely possible that he should not be discharged.  You will therefore be pleased to apply for him through the British Consul at Norfolk.  I am &c.

James Madison.

